Citation Nr: 0602677	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  05-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served in the Army from April 1968 to January 
1970.

This appeal arises from an October 2004 Rating Decision of 
the Lincoln, Nebraska Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred in failing to grant 
entitlement to service connection for hearing loss suffered 
while he served as an aircraft maintenance crewman in 
Vietnam.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  Proof of a 
direct service connection requires the veteran to submit 
medical evidence of (1) a current disability, (2) an injury 
or disease incurred during service, and (3) a nexus between 
the disability and the disease or injury.  In some 
circumstances, lay testimony can satisfactorily establish the 
second condition.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

After a May 2004 examination, Dr. Foss opined that the 
veteran's tinnitus and hearing loss had quite likely resulted 
from exposure to rifle, artillery, and engine noise without 
protection during service.  Pursuant to 38 C.F.R. § 3.385 
(2005), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The CNC Test records submitted by Dr. Foss are open to 
interpretation, however, as one must estimate the value of a 
circle placed on a chart to ascertain the score at any single 
frequency.  In the veteran's case, the decibel scores are on 
the borderline of those which will be considered to show 
impaired hearing under § 3.385.  Therefore, the May 2004 
results are inadequate to evaluate the instant claim.

The duty to assist requires that the VA provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  Because the record of Dr. Foss's hearing 
examination is incomplete, the Board concludes that a VA 
audio examination is necessary to gather sufficient competent 
medical evidence to decide the claim.  

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must 
be permanently associated with the 
claims folder. 

2.  Following completion of the above 
development, a VA examination for 
hearing impairment must be conducted by 
a state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations 
will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85 (2005).  
The claims folder must be made available 
to the physician prior to the 
examination and all appropriate 
diagnostic testing should be 
accomplished.  If hearing loss is 
diagnosed, the audiologist should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's hearing loss is related to in-
service acoustic trauma.  Complete 
Reasons and Bases must be provided for 
all medical opinions.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
Supplemental Statement of the Case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655 (2005).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any further outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

